Citation Nr: 0735902	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-05 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating decision in which the RO denied the 
veteran's claim for service connection for a low back 
condition.  In August 2002, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in March 2003, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in March 2003.

In May 2005, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, DC) for 
further action, to include attempting to obtain additional 
service medical records and affording the veteran a VA 
examination.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claims on appeal (as 
reflected in a December 2006 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

Prior to the certification of the case to the Board in 
September 2007, a January 2007 Report of Contact shows that 
the veteran's representative, the Maryland Department of 
Veterans Affairs, withdrew its representation of the veteran 
and that the veteran was notified of the withdrawal and the 
reason for it under separate notice.  Under these 
circumstances, the Board is satisfied that the veteran is 
aware of the revocation of representation, and recognizes the 
representative's revocation of representation.  See 38 C.F.R. 
§ 20.608 (2007).  As no current power of attorney is 
associated with the claims file, the Board recognizes the 
veteran as proceeding pro se in this appeal.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the veteran received treatment for complaints of 
low back pain and was diagnosed with lumbar strain during 
active service, no low back disability was shown at the time 
of discharge from service, and the most persuasive medical 
opinion on the question of nexus between current low back 
disability and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).
 
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, March 2002 pre-rating letter and May 2005 
post-rating letters, collectively, provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the claim for service connection for a low 
back disability, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
in his possession that is relevant to the claim.

After the appellant was afforded opportunity to respond to 
the notices identified above, the December 2006 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of fully compliant VCAA notification 
followed by readjudication of the claim, such as in a SOC or 
SSOC, is sufficient to cure a timing defect).

The Board notes that the RO has not provided to the appellant 
information pertaining to the assignment of disability 
ratings and effective dates, or the type of evidence that 
impacts those determinations, consistent with 
Dingess/Hartman.  However, on these facts, the Board finds 
that the appellant is not prejudiced by the lack of such 
notice.  Because the Board's decision herein denies the claim 
for service connection for a low back disability, no 
disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, private medical records, 
VA outpatient treatment records from the VA Medical Center 
(VAMC) in Baltimore, Maryland, and the report of a May 2007 
VA examination.  Also of record and considered in connection 
with the claim are various statements submitted by the 
veteran, as well as a lay statement submitted on his behalf.  

The Board notes that veteran has asserted that he received 
treatment for a back injury in 1978 while stationed at 
Guantanamo Bay, Cuba.  The RO has attempted to obtain 
additional service medical records and was notified by the 
National Personnel Records Center in October 2005 that no 
additional records were found; the Board finds that no 
further action in this regard.  It is further noted that in 
August 2007, the veteran indicated that he had no additional 
evidence to submit pertaining to his claim.

In summary, in connection matter herein decided, the duties 
imposed by the VCAA have been considered and satisfied.  
Through various notices of the RO, the veteran has been 
notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
this matter, at this juncture.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board does not have the 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service medical records show that in August 1977, the veteran 
complained of pain in the back and legs, that had a 
spontaneous onset without trauma, for three weeks.  The 
assessment was muscle strain.  In October 1978, the veteran 
reported that he fell in a ditch and had pain and swelling of 
the left knee.  In March 1979, the veteran was seen for 
complaints of back pain.  In January 1981, the veteran 
reported right lumbar pain while doing sit-ups.  He denied a 
history of trauma.  The assessment was lumbar strain.  On 
separation examination in April 1981, the clinical evaluation 
of the spine was normal.

Private medical treatment records dated from October 2000 to 
May 2001 include an October 2000 Kernan Hospital Ambulatory 
Note showing that the veteran complained of low back pain 
which started in August 2000.  The impression was left lower 
extremity pain and numbness, low back pain, left sciatic due 
to left herniated nucleus pulposus at L4-5.  The records also 
show that the veteran underwent L4-5 disketomy in November 
2000.  A March 2001 statement of Dr. Martinez noted that the 
veteran reported that his back pain started in August 2000 
unrelated to any injuries or trauma.  

A March 2003 statement of Dr. Gunawardane indicted that the 
veteran had a history of chronic back pain, apparently due to 
an injury that occurred at work in the military, which 
occurred in the late 1970's.  It was noted that he had been 
suffering from chronic back pain which resulted in having 
surgery in the year 2000.  

A March 2003 statement of Dr. Stewart indicated that the 
veteran fell in a 4-foot deep ditch in Cuba in 1978 and that 
his back problems started with that injury.  

A March 2003 statement of T.L and C.L. indicated that each 
are aware of the back injury sustained by the veteran while 
service in the U.S. Marine Corp.  It was stated that this has 
been on ongoing problem and noted that there was a time when 
the veteran had to be carried out of the house because he was 
unable to walk.  It was also noted that the veteran had 
several back surgeries.  

In the report of a May 2007 VA examination, the examiner 
indicated that the claims file had been reviewed.  The 
examiner indicated noted that the service medical records 
showed that the veteran suffered an occurrence of spontaneous 
(no acutely painful injury) low back pain from which he must 
have recovered uneventfully, as there are no further 
notations to low back pain until 1981 when he was seen at the 
sick hall for low back pain occurring while doing sit-ups.  
The examiner further indicated that the low back pain must 
have resolved nicely, as on mustering out examination in 
April 1981, there were no reports of back pain.  The veteran 
reported that he had no low back pain of note until sometime 
in 2000 and that he worked at jobs for 19 years after service 
that required strenuous low back activity and was not at all 
impaired for such work.  The veteran also reported that, in 
September 2000, he had out-of-the-blue low back pain without 
any history of previous low back disorder since his military 
days except for a one-time occurrence of straining the back 
while shoveling snow  in 1993, which completely resolved.  He 
indicated that he had back surgery in November 2000.  

The examiner concluded that the veteran's current low back 
disability is not related to service.  It was indicated that 
clearly, any low back problems suffered during service were 
minor and self-limiting and would have absolutely nothing to 
do with the veteran's current degenerative disc disease.  The 
diagnosis was degenerative disc disease of the lumbosacral 
spine of no relationship to any low back disorder suffered 
during military service.

Initially, the Board notes that while there is evidence of 
complaints of low back pain and a diagnosis of lumbar strain 
during service, there was no diagnosis of any low back 
condition on separation examination in April 1981.  

The first diagnosis of the currently diagnosed degenerative 
disc disease is shown in the October 2000 private outpatient 
treatment records, which note that the veteran reported the 
onset of back pain in August 2000.  

There also is no persuasive evidence of a nexus between the 
current low back disability and service.  In fact, the most 
persuasive medical opinion on the question of medical 
etiology of the disability under consideration weighs against 
the claim.

The only medical opinions that tend to support the claim are 
the March 2003 private medical statements.  The statement of 
Dr. Gunawardane indicated that the veteran had chronic back 
pain apparently due to an injury in service.  The statement 
of Dr. Stewart indicated that the veteran fell in ditch 
during service in 1978 and that his back condition started 
with that injury.  Neither examiner indicated that any 
medical evidence, including the service medical records and 
the post service medical records, were reviewed or relied on 
to reach their conclusions.  As such, the Board finds that 
such opinions are not persuasive, as they each appear to have 
been based solely on the veteran's own reported history, and 
not on consideration of the actual, contemporaneous medical 
evidence which does not show a diagnosis of any low back 
condition, particularly degenerative disc disease, at the 
time separation from service.  The Board points out that, as 
a medical opinion can be no better than the facts alleged by 
the veteran, an opinion based on an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).

By contrast, the Board finds probative the May 2007 VA 
examination report which includes an etiology opinion.  The 
examiner indicated that the claims file was reviewed and 
included in that report a summary of both the service and 
post-service medical evidence.  The examiner indicated that 
the veteran was interviewed and his medical history and 
complaints were noted.  The examiner concluded that the 
veteran's current low back disability is not related to 
service.

The Board finds the April 2006 VA opinion persuasive on the 
question of medical relationship between low back disability 
and service, inasmuch as the opinion clearly was based upon 
both examination of the veteran and consideration of his 
documented medical history and assertions, and because the 
rationale underlying the opinion is reasonable and consistent 
with the evidence of record.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

As such, the most persuasive opinion evidence on the question 
of medical etiology weighs against the claim.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's written 
assertions, as well as the lay statement submitted on his 
behalf, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
question of medical etiology of the current low back 
disability-a matter within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  To whatever extent the lay affiants, to include the 
veteran, attempt to establish a medical nexus between current 
low back disability and service, as laypersons without the 
appropriate medical training and expertise, none is competent 
to render a probative opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, none of the lay assertions in 
this regard have probative value.  Similarly, the fact that 
the veteran's own reported history is reflected in his 
medical records does not constitute medical evidence to 
support the claim.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (a transcription of a lay history is not transformed 
into competent evidence merely because the transcriber 
happens to be a medical professional.)

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence weighs against the veteran's claim for 
service connection for a low back disability, that doctrine 
is not for application in this appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


